                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



MICHAEL W.,1                                           Case No. 6:18-cv-00004-SI

               Plaintiff,                              OPINION AND ORDER

       v.

NANCY A. BERRYHILL, Deputy
Commissioner for Operations, performing the
duties and functions not reserved to the
Commissioner of Social Security,

               Defendant.


Mark A. Manning and Katherine Eitenmiller, 474 Willamette Street, Suite 200, Eugene, OR
97401. Of Attorneys for Plaintiff.

Billy J. Williams, United States Attorney, and Renata Gowie, Assistant United States Attorney,
UNITED STATES ATTORNEY’S OFFICE, 1000 S.W. Third Avenue, Suite 600, Portland, OR 97204;
Martha A. Boden, Special Assistant United States Attorney, OFFICE OF GENERAL COUNSEL,
Social Security Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA 98104. Of
Attorneys for Defendant.




       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. When applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.



PAGE 1 – OPINION AND ORDER
Michael H. Simon, District Judge.

       Michael W. (“Plaintiff”) seeks judicial review of the final decision of the Commissioner

of the Social Security Administration (“Commissioner” or “Defendant”) denying Plaintiff’s

application for application for Disability Insurance Benefits (“DIB”). For the following reasons,

the Commissioner’s opinion is reversed and remanded for further proceedings.

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the findings are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). “Substantial evidence” means

“more than a mere scintilla but less than a preponderance.” Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)). It means “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quoting Andrews, 53 F.3d at 1039).

       Where the evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Variable interpretations of the evidence are insignificant if the Commissioner’s

interpretation is a rational reading of the record, and this Court may not substitute its judgment

for that of the Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193,

1196 (9th Cir. 2004). “[A] reviewing court must consider the entire record as a whole and may

not affirm simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495

F.3d 625, 630 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

Cir. 2006) (quotation marks omitted)). A reviewing court, however, may not affirm the

Commissioner on a ground upon which the Commissioner did not rely. Id.; see also Bray, 554

F.3d at 1226.


PAGE 2 – OPINION AND ORDER
                                         BACKGROUND

A. Plaintiff’s Application

       Plaintiff filed an application for Disability Insurance Benefits on December 26, 2013,

alleging disability beginning October 1, 2011. Plaintiff was born on December 10, 1977, and was

thirty-three years old on the alleged disability onset date. AR 29. Plaintiff earned a GED and

worked as a satellite cable installer and supervisor in that industry. AR 29. Plaintiff’s application

was denied initially and upon reconsideration, and Plaintiff timely requested a hearing before an

ALJ, which was held on July 28, 2016. After the hearing, the ALJ issued an adverse decision

dated September 14, 2016. Plaintiff requested review of the hearing decision, which the Appeals

Council denied on October 26, 2017. Plaintiff now seeks review in this Court.

B. The Sequential Analysis

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is

potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:

       1.      Is the claimant performing “substantial gainful activity?” 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This activity is work involving
               significant mental or physical duties done or intended to be done for pay
               or profit. 20 C.F.R. §§ 404.1510, 416.910. If the claimant is performing
               such work, she is not disabled within the meaning of the Act. 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is not performing
               substantial gainful activity, the analysis proceeds to step two.


PAGE 3 – OPINION AND ORDER
       2.     Is the claimant’s impairment “severe” under the Commissioner’s
              regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An
              impairment or combination of impairments is “severe” if it significantly
              limits the claimant’s physical or mental ability to do basic work activities.
              20 C.F.R. §§ 404.1521(a), 416.921(a). Unless expected to result in death,
              this impairment must have lasted or be expected to last for a continuous
              period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
              claimant does not have a severe impairment, the analysis ends. 20 C.F.R.
              §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has a severe
              impairment, the analysis proceeds to step three.

       3.     Does the claimant’s severe impairment “meet or equal” one or more of the
              impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
              then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii),
              416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
              the listed impairments, the analysis continues. At that point, the ALJ must
              evaluate medical and other relevant evidence to assess and determine the
              claimant’s “residual functional capacity” (“RFC”). This is an assessment
              of work-related activities that the claimant may still perform on a regular
              and continuing basis, despite any limitations imposed by his or her
              impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),
              416.945(b)-(c). After the ALJ determines the claimant’s RFC, the analysis
              proceeds to step four.

       4.     Can the claimant perform his or her “past relevant work” with this RFC
              assessment? If so, then the claimant is not disabled. 20 C.F.R.
              §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant cannot perform
              his or her past relevant work, the analysis proceeds to step five.

       5.     Considering the claimant’s RFC and age, education, and work experience,
              is the claimant able to make an adjustment to other work that exists in
              significant numbers in the national economy? If so, then the claimant is
              not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),
              404.1560(c), 416.960(c). If the claimant cannot perform such work, he or
              she is disabled. Id.

See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140-41. The




PAGE 4 – OPINION AND ORDER
Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id.; see also 20 C.F.R. §§ 404.1566, 416.966

(describing “work which exists in the national economy”). If the Commissioner fails to meet this

burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however,

the Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 953-54;

Tackett, 180 F.3d at 1099.

C. The ALJ’s Decision

       The ALJ found that Plaintiff met the insured status requirements of the Social Security

Act through December 31, 2016. AR 22. At step one of the sequential analysis, the ALJ

determined that Plaintiff had not engaged in substantial gainful activity since October 1, 2011,

the alleged disability onset date. AR 22. At step two, the ALJ found the following severe

impairments: depression, anxiety, and panic attacks with agoraphobia. AR 22. At step three, the

ALJ found that none of those severe impairments met or equaled any impairment listed in 20

C.F.R. Part 404, Subpart P, Appendix 1. AR 23.

       The ALJ next assessed an RFC to

               perform medium work as defined in 20 CFR 404.1567(c) except
               the claimant can never climb ladders, ropes, or scaffolds. The
               claimant can have no exposure to hazards, machinery, or
               unprotected heights. Due to pain, side effects of medications and
               mental impairments, the claimant can have no more than frequent
               interactive contact with the public.

AR 25. At step four, the ALJ found Plaintiff was unable to perform any past relevant work.

AR 29. At step five, the ALJ found that Plaintiff retained the ability to perform the requirements



PAGE 5 – OPINION AND ORDER
of jobs existing in significant numbers in the national economy, such as dishwasher/kitchen

helper, cleaner, and laundry worker. AR 29-30. The ALJ then found that Plaintiff had not been

under a disability, as defined by the Act, from October 1, 2011, the alleged onset date, through

September 14, 2016, the date of the ALJ’s unfavorable decision. AR 30.

                                          DISCUSSION

       Plaintiff argues that the ALJ erred in the following two respects: (1) rejecting the medical

opinions of consultative psychological examiner Janet Bacheler, PhD, and medical expert John

Nance, PhD; and (2) failing to provide specific, clear and convincing reasons supported by

substantial evidence to reject Plaintiff’s subjective symptom testimony. Plaintiff argues that both

of the medical opinions and Plaintiff’s subjective symptom testimony should be credited as true,

and that the case should be remanded for an award of benefits or, in the alternative, for further

proceedings. The Court addresses each argument in turn.

A. Medical Opinions of Janet Bacheler, PhD, and John Nance, PhD

       The ALJ is responsible for resolving conflicts in the medical record, including conflicts

among physicians’ opinions. Carmickle, 533 F.3d at 1164. The Ninth Circuit distinguishes

between the opinions of three types of physicians: treating physicians, examining physicians, and

non-examining physicians. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). Generally, “a

treating physician’s opinion carries more weight than an examining physician’s, and an

examining physician’s opinion carries more weight than a reviewing physician’s.” Holohan v.

Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001). If a treating physician’s opinion is supported by

medically acceptable techniques and is not inconsistent with other substantial evidence in the

record, the treating physician’s opinion is given controlling weight. Id.; see also 20 C.F.R.

§ 404.1527(d)(2). A treating doctor’s opinion that is not contradicted by the opinion of another

physician can be rejected only for “clear and convincing” reasons. Ryan v. Comm’r of Soc.


PAGE 6 – OPINION AND ORDER
Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). If a treating doctor’s opinion is contradicted by the

opinion of another physician, the ALJ must provide “specific and legitimate reasons” for

discrediting the treating doctor’s opinion. Id.

       In addition, the ALJ generally must accord greater weight to the opinion of an examining

physician than that of a non-examining physician. Orn, 495 F.3d at 631. As is the case with the

opinion of a treating physician, the ALJ must provide “clear and convincing” reasons for

rejecting the uncontradicted opinion of an examining physician. Pitzer v. Sullivan, 908 F.2d 502,

506 (9th Cir. 1990). If the opinion of an examining physician is contradicted by another

physician’s opinion, the ALJ must provide “specific, legitimate reasons” for discrediting the

examining physician’s opinion. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). An ALJ may

reject an examining, non-treating physician’s opinion “in favor of a nonexamining, nontreating

physician when he gives specific, legitimate reasons for doing so, and those reasons are

supported by substantial record evidence.” Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995),

as amended (Oct. 23, 1995).

       Specific, legitimate reasons for rejecting a physician’s opinion may include its reliance

on a claimant’s discredited subjective complaints, inconsistency with medical records,

inconsistency with a claimant’s testimony, inconsistency with a claimant’s daily activities, or

that the opinion is brief, conclusory, and inadequately supported by clinical findings. Bray, 554

F.3d at 1228; Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008); Andrews, 53 F.3d at

1042-43. An ALJ errs by rejecting or assigning minimal weight to a medical opinion “while

doing nothing more than ignoring it, asserting without explanation that another medical opinion

is more persuasive, or criticizing it with boilerplate language that fails to offer a substantive




PAGE 7 – OPINION AND ORDER
basis” for the ALJ’s conclusion. Garrison¸ 759 F.3d at 1013; see also Smolen, 80 F.3d at 1286

(noting that an ALJ effectively rejects an opinion when he or she ignores it).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.” Garrison, 759 F.3d at 1012 (quoting Reddick, 157 F.3d at 725). In

other words, “[t]he ALJ must do more than offer his conclusions. He must set forth his own

interpretations and explain why they, rather than the doctors’, are correct.” Reddick, 157 F.3d

at 725 (citing Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988)). “[T]he opinion of a non-

examining medical advisor cannot by itself constitute substantial evidence that justifies the

rejection of the opinion of an examining or treating physician.” Morgan v. Comm’r of Soc. Sec.

Admin., 169 F.3d 595, 602 (9th Cir. 1999) (citations omitted); but see id. at 600 (opinions of

non-treating or nonexamining physicians may serve as substantial evidence when the opinions

are consistent with independent clinical findings or other evidence in the record).

       1. Consultative Psychological Examiner, Janet Bacheler, PhD

       Disability Determination Services referred Plaintiff to Dr. Bacheler for a consultative

psychological examination in April 2014. AR 302-07. Dr. Bacheler based her opinion on a

clinical interview of Plaintiff and his spouse, and on a mental status examination of Plaintiff.

AR 303-06. Dr. Bacheler opined moderate limitation in Plaintiff’s ability to maintain regular

attendance in the workplace, perform work activities on a consistent basis, and complete a

normal workday or workweek. AR 307. Dr. Bacheler’s prognosis of Plaintiff was “good with

comprehensive services.” AR 306. Dr. Bacheler further opined that Plaintiff’s symptoms would

abate “within one year with these services.” AR 307. Dr. Bacheler noted that Plaintiff stated that

Paxil changed his life, and that before taking Paxil “he wouldn’t leave the house.” AR 304.




PAGE 8 – OPINION AND ORDER
         The ALJ afforded “partial weight” to Dr. Bacheler’s opinion “as it [is] based entirely on

subjective complaints.” AR 28. The ALJ also found that the opinion “is not consistent with

findings that the claimant was neatly groomed or that his prognosis is good for symptom

abatement within a year.” AR 28. The ALJ found that Dr. Bacheler’s opinion was “not consistent

with the claimant’s daily activities or reports that his symptoms are managed with medication.”

AR 28.

         One of the reasons that the ALJ discounted Dr. Bacheler’s opinion was because, in the

ALJ’s view, the opinion was “based entirely on subjective complaints.” Plaintiff argues that this

was error. The Ninth Circuit has acknowledged that “[a] physician’s opinion of disability

premised to a large extent upon the claimant’s own accounts of his symptoms and limitations

may be disregarded where those complaints have been properly discounted.” Morgan v. Comm’r

of Soc. Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999) (internal quotation marks and citation

omitted). In Buck v. Berryhill, however, the Ninth Circuit made clear that when a physician

conducts “a clinical interview and a mental status evaluation,” as were conducted by

Dr. Bacheler in this case, the clinical interview and mental status evaluation “are objective

measures and cannot be discounted as a ‘self-report.’” 869 F.3d 1040, 1049 (9th Cir. 2017).

         In Buck, the Ninth Circuit also stated that an ALJ’s analysis must be different if a medical

opinion regards mental illness:

                Psychiatric evaluations may appear subjective, especially
                compared to evaluation in other medical fields. Diagnoses will
                always depend in part on the patient’s self-report, as well as on the
                clinician’s observations of the patient. But such is the nature of
                psychiatry. See Poulin, 817 F.2d at 873 (“[U]nlike a broken arm, a
                mind cannot be x-rayed.”).Thus, the rule allowing an ALJ to reject
                opinions based on self-reports does not apply in the same manner
                to opinions regarding mental illness.




PAGE 9 – OPINION AND ORDER
Id. The ALJ therefore erred by failing to apply the appropriate factors in determining the extent

to which the opinion should be credited, as “the rule allowing an ALJ to reject opinions based on

self-reports does not apply in the same manner to opinions regarding mental illness.” Id. “This

failure alone constitutes reversible legal error.” Trevizo v. Berryhill, 871 F.3d 664, 676 (9th Cir.

2017).

         The Commissioner responds that Buck, and specifically its statement on medical opinions

regarding mental illness, is not applicable to this case, because in this case “the ALJ did not

solely rely on the subjective basis for the opinion to discount it.” ECF 16. The ALJ also found

that Dr. Bacheler’s opinion “is not consistent with findings that the claimant was neatly groomed

or that his prognosis is good for symptom abatement within a year.” AR 28. The ALJ noted that

Dr. Bacheler’s opinion was “not consistent with the claimant’s daily activities or reports that his

symptoms are managed with medication.” AR 28

         As Plaintiff correctly points out, however, it is not apparent from the record evidence

why Plaintiff’s grooming contradicts Dr. Bacheler’s opinions that Plaintiff was limited in his

ability to maintain regular attendance at work, perform work activities on a consistent basis,

complete a normal workday or workweek, and interact with coworkers and the public. The ALJ

did not explain any purported contradiction and instead offered the conclusion that Dr.

Bacheler’s opinion was not consistent with this fact. “An ALJ can satisfy the ‘substantial

evidence’ requirement by ‘setting out a detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation thereof, and making findings.” Garrison,

759 F.3d at 1012. The ALJ did not do so here, and instead only offered the conclusion that there

was a conflict.




PAGE 10 – OPINION AND ORDER
       Similarly, Dr. Bacheler’s opinion that Plaintiff’s prognosis was good for symptom

abatement within a year was dependent, as expressly stated in Dr. Bacheler’s opinion, on

Plaintiff receiving “comprehensive services.” This fact therefore also does not obviously conflict

with the conclusions in Dr. Bacheler’s opinion. The Commissioner is correct that an ALJ may

discredit physicians’ opinions that are unsupported by the record as a whole. Batson v. Comm’r

of Soc. Sec., 359 F.3d 1190, 1195 (9th Cir. 2004). But neither the ALJ nor the Commissioner

explain how Plaintiff’s groomed appearance nor Plaintiff’s potential for symptom abatement

with comprehensive services undercut Dr. Bacheler’s opinion. Because there was no internal

inconsistency between these facts and the remainder of Dr. Bacheler’s opinion, these facts are

not specific and legitimate reasons to reject Dr. Bacheler’s opinion. Bray, 554 F.3d at 1228.

       The ALJ also found that Dr. Bacheler’s opinion was not consistent with Plaintiff’s daily

activities or reports that his symptoms are managed with medication. The ALJ did not specify

which daily activities were inconsistent with Dr. Bacheler’s opinion. Such “boilerplate language”

fails to offer a substantive basis for the ALJ’s conclusion. Garrison¸ 759 F.3d at 1013. The

ALJ’s finding that Dr. Bacheler noted that Plaintiff’s symptoms are managed with medication is

not supported by substantial evidence. Dr. Bacheler noted that Plaintiff stated that “Paxil [had]

changed [his] life” insofar as Plaintiff is now able to leave his home. Dr. Bacheler notes

elsewhere in the opinion that Paxil and Valium “mitigated” Plaintiff’s symptoms. But

Dr. Bacheler did not opine that these medications fully “managed” Plaintiff’s symptoms such

that Dr. Bacheler’s opinion was inconsistent with such management. In fact, Dr. Bacheler’s

opinion expressly accounted for Plaintiff’s use of medications.

       The ALJ did not otherwise explain why Plaintiff’s use of medication was inconsistent

with Dr. Bacheler’s opinion, and instead offered only the conclusory statement that Plaintiff’s




PAGE 11 – OPINION AND ORDER
symptom management conflicted with Dr. Bacheler’s opinion. “The ALJ must do more than

offer his conclusions. He must set forth his own interpretations and explain why they, rather than

the doctors’, are correct.” Reddick, 157 F.3d at 725. The ALJ therefore improperly rejected Dr.

Bacheler’s opinion.

       2. Medical Expert John Nance, PhD

       Dr. Nance testified at the hearing in July 2016. AR 62. He assessed Plaintiff with panic

disorder with agoraphobia, depression, and a history of polysubstance abuse. AR 63. Dr. Nance

opined that Plaintiff had mild restriction in activities of daily living, concentration, persistence,

and pace, and that Plaintiff had marked difficulty maintaining social functioning. AR 64-65.

       The ALJ afforded partial weight to Dr. Nance’s opinion, reasoning that

               marked limitations in social functioning are not supported by the
               overall record indicating that the claimant has panic attacks
               infrequently on medication ([AR 279-81]), that he is a stay at home
               dad and cares for his children, that he shops in stores and lives with
               his family ([AR 295-300, 307-07, 328]), or that problems with
               social interaction have not been documented by objective findings.

AR 28. Plaintiff argues that the ALJ failed to consider the objective bases that Dr. Nance

identified in reaching the conclusion that Plaintiff suffered marked impairment in social

functioning, such as cooperative but guarded behavior, slightly distracted concentration, and

depressed mood. Plaintiff also argues that his ability to care for his children and live with his

family is not inconsistent with Dr. Nance’s opinion regarding Plaintiff’s ability to interact with

coworkers and the public.

       When the evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Here, Plaintiff disagrees with the ALJ’s interpretation of the “overall record” and

how Plaintiff’s ability to shop and live with family bears on the question of whether Plaintiff



PAGE 12 – OPINION AND ORDER
suffers market impairment in social function. The Court finds that ALJ’s interpretation of this

conflicting evidence is rational, however, and therefore the Commissioner’s conclusion

regarding Dr. Nance is upheld.

B. Plaintiff’s Subjective Symptom Testimony

       There is a two-step process for evaluating a claimant’s testimony about the severity and

limiting effect of the claimant’s symptoms. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).

“First, the ALJ must determine whether the claimant has presented objective medical evidence of

an underlying impairment ‘which could reasonably be expected to produce the pain or other

symptoms alleged.’” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (quoting

Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc)). When doing so, “the claimant

need not show that her impairment could reasonably be expected to cause the severity of the

symptom she has alleged; she need only show that it could reasonably have caused some degree

of the symptom.” Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).

       “Second, if the claimant meets this first test, and there is no evidence of malingering, ‘the

ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering

specific, clear and convincing reasons for doing so.’” Lingenfelter, 504 F.3d at 1036 (quoting

Smolen, 80 F.3d at 1281). It is “not sufficient for the ALJ to make only general findings; he must

state which pain testimony is not credible and what evidence suggests the complaints are not

credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Those reasons must be

“sufficiently specific to permit the reviewing court to conclude that the ALJ did not arbitrarily

discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (citing

Bunnell, 947 F.2d at 345-46).

       The Commissioner superseded Social Security Rule (“SSR”) 96-7p governing the

assessment of a claimant’s “credibility” and replaced it with SSR 16-3p. SSR 16-3p eliminates


PAGE 13 – OPINION AND ORDER
the reference to “credibility,” clarifies that “subjective symptom evaluation is not an examination

of an individual’s character,” and requires the ALJ to consider all of the evidence in an

individual’s record when evaluating the intensity and persistence of symptoms. SSR 16-3p,

available at 2016 WL 1119029, at *1-2. The Commissioner recommends that the ALJ examine

“the entire case record, including the objective medical evidence; an individual’s statements

about the intensity, persistence, and limiting effects of symptoms; statements and other

information provided by medical sources and other persons; and any other relevant evidence in

the individual’s case record.” Id. at *4. The Commissioner further recommends assessing: (1) the

claimant’s statements made to the Commissioner, medical providers, and others regarding the

claimant’s location, frequency and duration of symptoms, the impact of the symptoms on daily

living activities, factors that precipitate and aggravate symptoms, medications and treatments

used, and other methods used to alleviate symptoms; (2) medical source opinions, statements,

and medical reports regarding the claimant’s history, treatment, responses to treatment, prior

work record, efforts to work, daily activities, and other information concerning the intensity,

persistence, and limiting effects of an individual’s symptoms; and (3) non-medical source

statements, considering how consistent those statements are with the claimant’s statements about

his or her symptoms and other evidence in the file. See id. at *6-7.

       The ALJ’s decision relating to a claimant’s subjective testimony may be upheld overall

even if not all the ALJ’s reasons for rejecting the claimant’s testimony are upheld. See Batson v.

Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004). The ALJ may not, however,

discount testimony “solely because” the claimant’s symptom testimony “is not substantiated

affirmatively by objective medical evidence.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883

(9th Cir. 2006).




PAGE 14 – OPINION AND ORDER
       The ALJ found that Plaintiff’s medically determinable impairments could reasonably be

expected to cause the alleged symptoms, but that Plaintiff’s “statements concerning the intensity,

persistence and limiting effects of [his] symptoms [were] not entirely consistent with the medical

evidence and other evidence in the record.” AR 26. The ALJ, therefore, could reject Plaintiff’s

testimony about the severity of his symptoms only “by offering specific, clear and convincing

reasons for doing so.” Lingenfelter, 504 F.3d at 1036. The ALJ stated that “[i]n all, the

claimant’s sporadic treatment, activities of daily living, and reports that his symptoms are

managed with medication suggests that his mental health symptoms do not limit him as he

alleged and are not disabling.” The Court examines each of these reasons offered by the ALJ.

       1. Sporadic Treatment

       The ALJ rejected Plaintiff’s testimony based in part on Plaintiff’s “failure to aggressively

seek treatment for his impairments” and Plaintiff’s “scarce, periodic treatment.” AR 26. The

Ninth Circuit has stated that “it is a questionable practice to chastise one with a mental

impairment for the exercise of poor judgment in seeking rehabilitation.” Nguyen v. Chater, 100

F.3d 1462, 1465 (9th Cir. 1996). Plaintiff alleged disabling anxiety that prevented him from

leaving his home, and Plaintiff testified that he had missed at least one medical appointment due

to a panic attack. AR 56. Plaintiff’s failure to aggressively seek treatment is therefore not a

substantial basis on which to conclude that Dr. Nance’s assessment of Plaintiff’s condition is

inaccurate. See Nguyen, 100 F.3d at 1465 (“[T]he fact that claimant may be one of millions of

people who did not seek treatment for a mental disorder until late in the day is not a substantial

basis on which to conclude that Dr. Brown’s assessment of claimant’s condition is inaccurate.”).

       2. Activities of Daily Living

       The ALJ noted that during an internal medicine consultative examination on March 28,

2014, Plaintiff reported that he stopped working at his past job for nonmedical reasons, and that


PAGE 15 – OPINION AND ORDER
this suggested that Plaintiff’s “current lack of work is not due to medically determinable

impairments.” AR 27. Plaintiff consistently testified, however, that he was fired by his prior

employer for nonmedical reasons. AR 247, 229. This fact, therefore, does not have a bearing on

Plaintiff’s symptom testimony and is not a clear and convincing basis to reject that subjective

symptom testimony.

       The ALJ also noted that Plaintiff “has taken care of his children full time since he quit

working,” but as the Ninth Circuit has “repeatedly asserted that the mere fact that a plaintiff has

carried on certain daily activities . . . does not in any way detract from her credibility as to her

overall disability.” Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007). Nothing in the record

supports a finding that Plaintiff performed childcare activities inconsistent with his allegations of

disabling anxiety, and the fact that Plaintiff took care of his children therefore “does not

constitute an adequately specific conflict with [Plaintiff’s] reported limitations.” Trevizo, 871

F.3d at 682.

       3. Symptoms Managed with Medication

       The ALJ also rejected Plaintiff’s subjective symptom testimony based on a May 2, 2013

treatment note indicating that Plaintiff was “having only infrequent panic attacks despite taking

Valium only once or twice a month.” AR 26. The ALJ concluded that this evidence “suggests

that the claimant’s anxiety remains generally controlled without medication and that his

medication [sic] remains responsive to medication when he takes it.” AR 26. The ALJ erred in

extrapolating the broad conclusion of Plaintiff’s anxiety being “generally controlled without

medication” from a single treatment note. “[A] reviewing court must consider the entire record

as a whole and may not affirm simply by isolating a specific quantum of supporting evidence.”

Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). A single treatment note is such an isolated

quantum that this Court may not use to affirm the ALJ’s decision, nor is it clear and convincing


PAGE 16 – OPINION AND ORDER
evidence that Plaintiff’s subjective symptom testimony should be rejected. Lingenfelter, 504 F.3d

at 1036. The ALJ, therefore, failed to identify clear and convincing reasons supported by

substantial evidence in the record to reject Watson’s subjective symptom testimony.

C. Credit-as-True Analysis

       Within the Court’s discretion under 42 U.S.C. § 405(g) is the “decision whether to

remand for further proceedings or for an award of benefits.” Holohan, 246 F.3d at 1210 (citation

omitted). Although a court should generally remand to the agency for additional investigation or

explanation, a court has discretion to remand for immediate payment of benefits. Treichler v.

Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099-1100 (9th Cir. 2014). The issue turns on the

utility of further proceedings. A court may not award benefits punitively and must conduct a

“credit-as-true” analysis on evidence that has been improperly rejected by the ALJ to determine

if a claimant is disabled under the Social Security Act. Strauss v. Comm’r of the Soc. Sec.

Admin., 635 F.3d 1135, 1138 (9th Cir. 2011).

       In the Ninth Circuit, the “credit-as-true” doctrine is “settled” and binding on this

Court. Garrison v. Colvin, 759 F.3d 995, 999 (9th Cir. 2014). The court first determines whether

the ALJ made a legal error and then reviews the record as a whole to determine whether the

record is fully developed, the record is free from conflicts and ambiguities, and there is any

useful purpose in further proceedings. Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015).

Only if the record has been fully developed and there are no outstanding issues left to be

resolved does the district court consider whether the ALJ would be required to find the claimant

disabled on remand if the improperly discredited evidence were credited as true. Id. If so, the

district court can exercise its discretion to remand for an award of benefits. Id. The district court

retains flexibility, however, and is not required to credit statements as true merely because the

ALJ made a legal error. Id. at 408.


PAGE 17 – OPINION AND ORDER
       The Court is not satisfied that the record is free from conflicts and ambiguities such that

there would not be any useful purpose in further proceedings. As the Ninth Circuit has explained,

“the district court must consider the testimony or opinion that the ALJ improperly rejected, in the

context of the otherwise undisputed record, and determine whether the ALJ would necessarily

have to conclude that the claimant were disabled if that testimony or opinion were deemed true.”

Id. Plaintiff offers no substantive argument for why this is so in the instant case. The Court has

considered the opinion of Dr. Bacheler and Plaintiff’s subjective symptom testimony, which the

ALJ improperly rejected. It is not clear to the Court that if this evidence were deemed true the

ALJ would necessarily have to conclude that Plaintiff was disabled. The Court therefore remands

for further proceedings consistent with this opinion.

                                         CONCLUSION

       The Commissioner’s decision that Plaintiff was not disabled is REVERSED AND

REMANDED for further proceedings consistent with this Opinion and Order.

       IT IS SO ORDERED.

       DATED this 8th day of July, 2019.

                                                        /s/ Michael H. Simon
                                                        Michael H. Simon
                                                        United States District Judge




PAGE 18 – OPINION AND ORDER
